Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Charles Gray, Registration No:.61345, on February 22, 2022, authorized the following examiner’s amendment to be entered.

Amendment to the Claims:
Please amend claims 1, 5, 6, 8 and 14 as follows:
In claim 1: line 4; claim 8: lines 7 and claim 14: line 3; replace --adjacent the light-- with –adjacent to the light--.
In claim 5: line 1; replace –claims 4, --with –claim 1--.
In claims 6: line 1, replace –claim 4, --with –claim 1--.

Reason for allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on March 22, 2019, through examination of the claims with application, further proposed examiner’s amendment and search, the pertinent prior arts of record cited in PTO-892, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole, and the claims having the following particular features have been found in condition for allowance.
In claim 1: A camera disposed adjacent to a light source configured to provide a light beam to be incident on an object and the camera is configured to form an image of the object while the light beam is incident on the object; a memory configured to store face ID data generated from one or more images of a face of an authorized person acquired by the camera during a registration process; a processing module coupled to the camera and configured to:  analyze the image of the object to extract facial signatures and to determine whether there exists an indication of a retro-reflection of the light beam incident on the object; compare the facial signatures to the face ID data to determine whether a match exists between the facial signatures and the face ID data; If the match exists between the facial signatures and the face ID data and the indication of the retro-reflection exists, grant access to the electronic platform; if the match does not exist between the facial signatures and the face ID data or the indication of the retro-reflection does not exist, deny access to the electronic platform.
In claim 8: A light source configured to provide an incident light beam to be incident on an object; a first camera configured to form a first image of the object while the incident light beam is incident on the object, where the first camera is positioned adjacent to the light source 
In claim 14: Storing face ID data of an authorized person in the computer memory, the face ID data generated from one or more images of a live face of the authorized person acquired by the camera during a registration process; shining a light beam produced by the light source on an object; acquiring, using the camera, an image of the object while the light beam shines on the object; analyzing the image of the object to extract facial signatures and to determine whether there exists an indication of a retro-reflection of the light beam incident on the object;  comparing the facial signatures to the face ID data to determine whether a match 

The applicant’s invention is directed to ani-spoofing fame ID sensing based authentication. Most face detection and recognition systems are vulnerable to spoofing attacks using materials carrying the same bio signature as those authorized users. For example, Face detection systems may be fooled by a photograph or a video of the authorized user.  The above claimed invention provides ani-spoofing fame ID sensing based on image modulation.  The above outlined limitation features are provided by depth-aware camera. The depth-aware camera uses image modulation with a separate light source placed adjacent to the camera to produce light beam incident on an object and analyze retro-reflection of the light beam incident on the object with in a field of view (FOV) of the camera or outside of a field of view (FOV) in a second camera configurations. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Hoyos et al. (US 20160117544):	Provides techniques for capturing and extracting biometric features from imagery of the user's face and portions thereof (e.g., iris feature extraction) and it also describes preventing erroneous authentication caused by spoofing. The anti-spoofing techniques may include capturing one or multiple facial images of a user, and 
Ackerman et al. (US 20200311238):	Describes iris biometric authenticity that include at least one of corneal reflections, and retinal retro-reflection. The iris biometric authenticity can include skin texture under near infrared light and the face biometric authenticity can include skin texture under visible light. The face biometric authenticity can include at least one of facial shadow identification, and eye position detection. The one or more illumination sources can be configured to illuminate the face of the subject at varying time sequences. The face biometric authenticity can include detection of time-varying facial shadows. The one or more illumination sources can include two or more off-axis illumination sources configured to illuminate the face of the subject from spatially separated directions. Two or more off-axis illumination sources can illuminate the face of the subject during different and/or overlapping time periods, and the camera can be used to capture images indicating “shadow shifts” based on the direction of the illumination sources.
Zou et al. (US 20210049391):	Describes receiving an image that depicts a face and detecting at least one facial landmark of the face in the image. It also includes receiving a depth image of the face and determining at least one landmark depth by mapping the at least one facial 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494